            Case 2:19-cr-00002-JAM Document 59 Filed 02/26/21 Page 1 of 1


 1

 2

 3                                  UNITED STATES DISTRICT COURT
 4                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 5                                        SACRAMENTO DIVISION
 6

 7
     UNITED STATES,                                      Case No.: 2:19-CR-00002-JAM
 8
                            Plaintiff,
 9                                                       ORDER TO CONTINUE STATUS
                    v.                                   HEARING
10

11
     SALVADOR JESUS RAMIREZ, and
12   SUSAN DANE COSTORIO CASILLAS,

13                          Defendants.

14
            GOOD CAUSE HAVING BEEN SHOWN, and pursuant to stipulation by the parties, it is
15

16   hereby ordered that the status hearing for Defendants Salvador Jesus Ramirez and Susan Dane

17   Costorio Casillas be continued to May 4, 2021, at 9:30 a.m. It is further ordered that, for the purpose

18   of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq., the time period between
19   March 2, 2021, to and including the May 4, 2021, status hearing be excluded pursuant to 18 U.S.C. §
20
     3161(h)(7)(A) and B(iv) and Local Code T4. The Court finds that the ends of justice served by
21
     granting this continuance outweigh the best interests of the public and the defendant in a speedy trial.
22

23
     Dated: February 25, 2021                            /s/ John A. Mendez
24
                                                         THE HONORABLE JOHN A. MENDEZ
25                                                       UNITED STATES DISTRICT COURT JUDGE
26

27

28
